Citation Nr: 0711509	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-29 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Whether a November 1, 1989, decision of the Board, which 
denied a rating in excess of 70 percent for post-traumatic 
stress disorder (PTSD), should be revised or reversed on the 
grounds of clear and unmistakable error.  

(Vacatur of a June 13, 2006 Board of Veterans' Appeals 
decision regarding the veteran's claim for clear and 
unmistakable error in a Board decision of 
November 1, 1989, is the subject of a separate Board decision 
issued this same date.)


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran (the moving party) served on active duty from 
July 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on the 
veteran's August 2005 motion alleging clear and unmistakable 
error in a previous Board decision.  Specifically, in the 
motion, the veteran, through his accredited representative, 
stated that error had been committed by the Board in its 
November 1, 1989, decision that had denied a rating in excess 
of 70 percent for PTSD, because the Board did not consider or 
apply 38 C.F.R. §§ 3.340(a) and 4.16(b).    

In a June 13, 2006, decision, the Board denied the veteran's 
claim for clear and unmistakable error in the November 1989 
Board decision.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims.  In 
December 2006, the Court ordered that the June 2006 Board 
decision be modified and remanded.  The claim has since been 
returned to the Board for action.  


FINDINGS OF FACT

1.  In January 1988, the veteran submitted a claim for 
benefits with respect to his service-connected PTSD.  

2.  The veteran's claim for benefits implicitly requested the 
highest disability evaluation that could be assigned for his 
PTSD.  Included in this claim was evidence that the veteran 
was possibly unemployable.

3.  The Board denied the veteran's request for a 100 percent 
disability rating for PTSD in a November 1989 decision.

4.  The Board did not address the issue of whether a total 
disability evaluation based on individual unemployability due 
to the veteran's service-connected disabilities could be 
assigned pursuant to 38 C.F.R. § 3.340.

5.  The evidence of record at the time of the November 1989 
Board decision supported the awarding of a total disability 
evaluation.  

6.  The Board's November 1989 decision that failed to apply 
regulations regarding the assignment of a total disability 
evaluation was clearly and unmistakably erroneous.  


CONCLUSION OF LAW

The November 1989 decision of the Board is clearly and 
unmistakably erroneous, and the veteran is entitled to an 
award of a total disability evaluation based on individual 
unemployability due to the veteran's service-connected 
disabilities, effective the date of receipt of his claim.  38 
U.S.C.A. § 7111 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.1400-20.1411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran has not been provided a notice letter with 
regard to the issue before the Board, the United States Court 
of Appeals for Veterans Claims (Court) has directed that the 
Veterans Claims Assistance Act of 2000 (VCAA) does not apply 
to claims of clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Clear and unmistakable 
error claims are based on the evidence of record and law in 
effect at the time of the challenged VA decision, and the 
notice and duty to assist provisions of the VCAA do not apply 
to such claims.  Id.

The veteran, through his attorney, has petitioned the Board 
for review of a Board decision that was issued in November 
1989.  Specifically, the attorney has claimed that the Board 
failed to sympathetically read the veteran's pleadings in 
response to the "VA's decision to reduce his total 
disability rating".  He further said that the Board failed 
to consider and apply 38 C.F.R. §§ 3.340(a) and 4.16(b).  The 
attorney has averred that if the Board had reviewed the 
veteran's case more favorably, a different outcome would have 
occurred.  Finally, the veteran's attorney has contended that 
clear and unmistakable error was committed when the Board 
failed to consider whether the veteran should have been 
awarded a total disability evaluation based on individual 
unemployability due to the veteran's service-connected 
disabilities.  

Under 38 U.S.C.A. § 7111 (West 2002), the Board has been 
granted the authority to revise a prior decision of the Board 
on the grounds of clear and unmistakable error.  A claim 
requesting review under this statute may be filed at any time 
after the underlying decision is made.  Pursuant to an 
opinion of the VA General Counsel, VAOPGCPREC 1-98, the 
Board's authority applies to any claim pending on or filed 
after the date of enactment of the statute, November 21, 
1997.  See 38 C.F.R. § 20.1400 (2006).

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  A 
request for revision of a Board decision based on clear and 
unmistakable error may be instituted by the Board on its own 
motion or upon request of the claimant.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 20.1400 (2006).

In the implementing regulation, clear and unmistakable error 
is defined as a very specific and rare kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a) (2006).

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See 38 C.F.R. § 20.1403(c) (2006).  
Examples of situations that are not clear and unmistakable 
error are:

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision. 
(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist. 
(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated. 

See 38 C.F.R. § 20.1403(d) (2006).  Clear and unmistakable 
error does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e) 
(2006).

In cases prior to promulgation of these regulations, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined clear and unmistakable error as an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).

Moreover, the mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one which would have manifestly changed the outcome at the 
time that it was made.  See Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993).  "It is a kind of error, of fact or of 
law, that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds cannot 
differ, that the results would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

As reported, the Board issued a decision in November 1989.  
The issue that was before the Board was whether the evidence 
supported an evaluation in excess of 70 percent.  The veteran 
contended, per that decision, that his PTSD impaired his 
ability to work and to socialize.  In order to determine 
whether the veteran should have been assigned a disability in 
excess of 70 percent, the Board reviewed the veteran's VA 
treatment records and examination reports.  It further 
examined a VA social and industrial survey that was 
accomplished in January 1988.  

The Board then applied the following rating criterion that 
was in effect at the time for the rating of PTSD.  Under 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1988), a 100 percent 
evaluation was warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
process associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  

A 70 percent evaluation was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; the psychoneurotic symptoms 
are of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
50 percent evaluation was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; by reason of 
psychoneurologic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 30 percent evaluation could have 
been assigned if there was a definite impairment in 
establishing or maintaining relationships and for symptoms 
producing definite industrial impairment.  A 10 percent 
evaluation was warranted when emotional tension or other 
evidence of anxiety was productive of mild social and 
industrial impairment.  

The Board then found that the evidence only supported a 70 
percent disability evaluation.  It is specifically noted that 
the Board's decision did report the medical opinion provided 
in a VA psychiatric report dated April 19, 1988.  In that 
report, the VA examiner stated that the "patient is not 
capable of even minimal employment in the competitive labor 
market".  In other words, the Board took into account this, 
and other statements, concerning the veteran's ability to 
work, and it considered whether the evidence showed that he 
was unemployable due to his PTSD and found that it did not.  
The decision was sent to the veteran but he did not request 
reconsideration of the decision.  Hence, it became final.

The veteran, through his attorney, submitted a claim 
involving clear and unmistakable error with respect to the 
November 1989 decision.  In that action, the attorney 
contended, in essence, that the Board had not considered all 
of the evidence and it had not properly applied certain laws 
and regulations.  After reviewing the contentions made by the 
attorney, the Board concluded that clear and unmistakable 
error had not been committed.  That decision was issued in 
September 2001, and subsequently confirmed.  

As noted, the question of whether clear and unmistakable 
error has been perpetrated has once again come before the 
Board.  The Board notes that merely because the veteran and 
his representative believe there was sufficient justification 
for a contrary conclusion, such a belief is not tantamount to 
clear and unmistakable error.  

Nevertheless, this Board does agree with insinuations made by 
the veteran that the November 1989 decision was unclear as to 
whether that Board considered 38 C.F.R. §§ 3.340 and 4.16(b).  
The Court, in Brown v. Brown, 5 Vet. App. 413 (1993), 
criticized the Board decision for a failure to provide 
adequate reasons and bases in support of its decision to 
reduce a veteran's disability evaluation.  See also Sorakubo 
v. Principi, 16 Vet. App. 120 (2002); Ternus v. Brown, 6 Vet. 
App. 370 (1994); Olson v. Brown, 5 Vet. App. 430 (1993).  
Albeit even in claims alleging clear and unmistakable error 
when there may have been a failure to have applied applicable 
regulations extant at that time, the Board notes that, in 
some decisions issued prior to judicial review of VA 
decisions, a determination that such applicable regulations 
were not applied may not be fairly ascertained merely from 
whether the regulations were cited or detailed reasons or 
bases given to support the reduction.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to 
see how either failure in 'duty to assist' or failure to give 
reasons or bases could ever be clear and unmistakable 
error").  In other words, even if, on the face of the 
document, 38 C.F.R. §§ 3.340 and 4.16(b) were not noted, it 
is not necessarily clear and unmistakable error.  

Concerning this, the Board notes that it is clear that the 
statutory requirements regarding statements of reasons and 
bases in Board decisions at present were different from those 
in effect at the time of the Board decision issued in 
November 1989.  Compare 38 U.S.C.A. § 7104(d) (West 2002) 
("Each decision of the Board shall include--- (1) a written 
statement of the Board's findings and conclusions, and the 
reasons or bases for those findings and conclusions, on all 
material issues of fact and law presented on the record . . . 
."), with 38 U.S.C.A. § 4004(d) (1988) ("The decisions of 
the Board shall be in writing and shall contain findings of 
fact and conclusions of law separately stated."); cf. 
Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (noting that it 
is generally not a fruitful exercise to speculate regarding 
certain matters in a particular RO decision issued prior to 
February 1, 1990, because before February 1, 1990, when 38 
U.S.C. § 5104(b) was added to the law to require ROs (and 
ultimately the Board) to specify the evidence considered and 
the reasons for disposition such RO (and Board) decisions 
routinely lacked such specificity).  Thus, while the November 
1989 decision might not stand up to judicial review regarding 
adequacy of reasons or bases required at present, the 
requirements at present were simply not in effect in November 
1989.  Therefore, in determining whether the Board applied 38 
C.F.R. §§ 3.340 and 4.16(b), the Board must consider the 1989 
Board's decision within the context of its time and of the 
laws which existed at that time and not find CUE based on 
mere speculation that a regulation was not applied because it 
was not noted or discussed in the decision.  Rather, the 
Board should look to the Board's decision in its entirety and 
the evidence on which it was based.  Additionally, in 
considering the veteran's allegations of clear and 
unmistakable error, however, the Board cannot consider the 
issue that was on appeal in November 1989 de novo.  The 
Board's analysis must determine only whether the prior 
decision contained a factual or legal error and whether any 
such error would have manifestly changed the outcome of that 
decision. 

With respect to the veteran's claim that it was erroneous for 
the Board not to discuss 38 C.F.R. § 4.16(b) (the assignment 
of an extraschedular TDIU evaluation), the current Board 
finds that this argument is without merit.  At the time of 
the November 1989 decision, there was no case law of the 
Court mandating that the Board address 38 C.F.R. § 4.16(b).  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, 
case law did not require that the Board consider 38 C.F.R. 
§ 3.321(b)(1) when it had not been first considered by the 
RO.  Spurgeon v. Brown, 10 Vet. App. 194 (1997), et al.  

The veteran, through his attorney, has further claimed that 
the Board erred when it did not read his request for benefits 
more sympathetically.  The Federal Circuit has made clear, in 
Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2002) that, 
apart from requiring that pro se pleadings be read 
sympathetically, Roberson [v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001)] "did not change the well-established legal 
standard for determining the existence of CUE in RO and 
[Board] decisions."  Szemraj at 1375.  The Federal Circuit 
noted that (1) in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002)(en banc), cert. denied, 123 S. Ct. 2574 (2003), it had 
held that, to constitute clear and unmistakable error, the 
alleged error must be both outcome determinative and based 
upon the evidence of record at the time of the original 
decision, and (2) it had therefore rejected the contention 
that VA's violation of its duty to assist in developing a 
veteran's evidence could constitute clear and unmistakable 
error.  Szemraj at 1376.  The Federal Circuit stressed that 
Roberson, consistent with Cook, does not require VA to 
develop the veteran's evidence or to reconcile conflicting 
evidence; nor does Roberson change the legal standard for 
determining whether the VA correctly applied its regulations 
to a veteran's claims.  Id.  Because the clear and 
unmistakable error claim in Szemraj did not involve any 
question about the proper interpretation of the veteran's 
pleadings, the Federal Circuit held that the lower court's 
improper construction of Roberson was harmless, and it 
affirmed the lower court's decision finding of no clear and 
unmistakable error in a prior final decision.  Szemraj at 
1375-76.

VA's General Counsel reconciled the Federal Circuit's 
apparently conflicting decisions regarding full and 
sympathetic development of a claim in VAOPGCPREC 4-2004 (May 
28, 2004).  The General Counsel held that in deciding whether 
there was clear and unmistakable error in a final VA decision 
based upon an allegation that VA failed to recognize an 
earlier claim, the RO or Board should determine whether, 
construing the pleadings at issue in the veteran's favor, it 
is obvious or undebatable that there was an error in the 
decision and that the error clearly affected the outcome.  
Thus, the holding in Roberson regards VA's recognition of a 
pleading and any development that would have flowed from such 
recognition.  See 38 U.S.C.A. § 7104(c) (West 2002) (The 
Board is bound in its determinations by precedent opinions of 
VA's General Counsel.) 

How does this apply to the contentions provided by the 
veteran and his attorney?  Once again, the veteran's attorney 
has argued that the Board should have considered whether the 
veteran should have been assigned a total disability 
evaluation pursuant to 38 C.F.R. § 3.340, and that it was 
error when it did not do so.  The evidence of record 
indicates that when the veteran submitted his claim for 
benefits, he was seeking a specific benefit.  Moreover, he 
was asking for the highest rating possible - that of 100 
percent.  Most importantly, the record indicated that the 
veteran might have been unemployable.  Case law, as noted 
above, is directly on point.  The Board had a requirement to 
consider whether a total disability evaluation based on 
unemployability should have been assigned.  

A claim of clear and unmistakable error requires that (1) the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions applicable at the time were incorrectly applied; 
(2) the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there 
was clear and unmistakable error must be based on the law and 
record that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.

In this case, certain regulatory provisions were incorrectly 
applied, or not applied.  It is undebatable on the basis of 
the record as it existed at the time of the November 1989 
Board's decision that the outcome would have been manifestly 
different but for the error.  The record consisted of medical 
evidence strongly indicating that that the veteran was unable 
to maintain substantially gainful employment.  While the 
evidence did not show that the veteran was 100 percent 
unemployable, the plain language of 38 C.F.R. § 3.340 did 
not, and does not, require such proof.  He may not have been 
100 percent disabled because of his PTSD, but, nevertheless, 
it was apparent that he was unable to find and maintain 
gainful employment.  

Hence, the November 1989 decision was clearly and 
unmistakably erroneous for the following reasons:  the 
uncontroverted evidence of record at the time of the November 
1989 decision pertaining specifically to the veteran's 
unemployability supported a finding that the veteran was 
unemployable due to his service-connected disabilities and 
the Board did not have evidence complying with 38 C.F.R. § 
4.10 (1989) with which to rebut the evidence already of 
record.  The totality of these reasons renders the Board's 
November 1989 decision clearly and unmistakably erroneous.

The outcome of the November 1989 decision would have been 
manifestly different but for the errors discussed above.  But 
for those errors, the veteran's informal claim for a total 
disability evaluation on the basis of his service-connected 
disabilities would have been adjudicated and subsequently 
awarded.  Therefore, the Board vacates the November 1989 
decision and awards the veteran's total disability evaluation 
based on individual unemployability due to the veteran's 
service-connected disabilities claim, with an effective date 
calculated from the date of receipt of the claim that he 
filed in connection with the November 1989 decision.  




ORDER

The November 1, 1989, decision of the Board was clearly and 
unmistakably erroneous.  As such, a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities is granted.  


____________________________________________
J. A. MARKEY	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


